Order filed March 1, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00971-CR
                                   ____________

                MOHAMMED RIZWAN RAHMAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No 1
                         Fort Bend County, Texas
                  Trial Court Cause No. 16-CCR-187232A

                                     ORDER

      On October 24, 2017, we ordered the Fort Bend County Clerk to file a
supplemental clerk’s record by January 16, 2018. The record was not filed, so we
issued a second order on January 30, 2018, ordering the clerk to file the record by
February 9, 2018. The record has still not been filed.

      We order the Fort Bend County Clerk to file the past-due supplemental record
by March 12, 2018, containing the following two documents:
          1. Order on Application for Pre-Trial Writ of Habeas Corpus, signed
              October 23, 2017; and

          2. Notice of appeal, filed December 5, 2017

       If any omitted item is not part of the case file, the county clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

       The supplemental clerk’s record is due by March 12, 2018.



                                       PER CURIAM




                                           2